Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 1 of 9   PageID #: 510




                       EXHIBIT C
                                       Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 2 of 9                            PageID #: 511


                                                               Dest                                                    First    Last     Call       Call
      Site        PortLoc       Ctry   Wireless    Dialed#     Zone    Start Time End Time Dur.(s)    Acct#     PIN    Name     Name     Type      Status        Term Cat.             Priv

Androscoggin                                                 Intralata/I 07/27/2015 07/27/2015                                         Instant                Called party
County Jail, ME   H9        1          N          2072215736 ntrastate 15:34:39     15:36:41   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   hangup               X

Androscoggin                                                 Intralata/I 07/27/2015 07/27/2015
County Jail, ME   H9        1          N          2072215736 ntrastate 15:38:14     15:39:27   0     768758   39279   JUSTIN   MARIN   Debit     incomplete   Insufficient Funds   X

Androscoggin                                                 Intralata/I 07/27/2015 07/27/2015                                         Instant                Called party
County Jail, ME   H9        1          N          2072215736 ntrastate 15:39:29     15:40:44   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   hangup               X

Androscoggin                                                 Intralata/I 07/27/2015 07/27/2015                                         Instant                Called party
County Jail, ME   H9        1          N          2072215736 ntrastate 15:40:46     15:42:05   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   hangup               X

Androscoggin                                                 Intralata/I 07/27/2015 07/27/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 15:45:34     15:46:27   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 07/29/2015 07/29/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 11:58:20     12:01:47   0     768758   39279   JUSTIN   MARIN   Pay       complete     Caller Hang up       X
                                                                                                                                       Instant
                                                                                                                                       Pay-
Androscoggin                                                 Intralata/I 07/29/2015 07/29/2015                                         Account                Transferred to
County Jail, ME   H9        1          N          2072215736 ntrastate 12:01:48     12:03:06   0     768758   39279   JUSTIN   MARIN   Activator complete     Customer Service     X

Androscoggin                                                 Intralata/I 07/29/2015 07/29/2015                                         Instant                Called party
County Jail, ME   H9        1          N          2072215736 ntrastate 12:09:04     12:10:01   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   hangup               X

Androscoggin                                                 Intralata/I 07/29/2015 07/29/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 12:48:14     12:50:00   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 07/29/2015 07/29/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 13:35:06     13:36:27   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 07/30/2015 07/30/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 13:41:12     13:42:05   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 07/31/2015 07/31/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 11:49:04     11:50:45   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 08/03/2015 08/03/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 10:45:33     10:47:19   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X

Androscoggin                                                 Intralata/I 08/04/2015 08/04/2015                                         Instant
County Jail, ME   H9        1          N          2072215736 ntrastate 13:30:56     13:31:55   0     768758   39279   JUSTIN   MARIN   Pay       incomplete   Caller Hang up       X
                              Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 3 of 9                        PageID #: 512



Androscoggin                                    Intralata/I 08/06/2015 08/06/2015                                         Instant
County Jail, ME   H9      1   N      2072215736 ntrastate 12:36:53     12:38:01   0     768758   39279   JUSTIN   MARIN   Pay        incomplete    Caller Hang up       X

Androscoggin                                    Intralata/I 08/10/2015 08/10/2015                                                                  Called party
County Jail, ME   H9      1   N      2072215736 ntrastate 12:59:50     13:03:00   190   768758   39279   JUSTIN   MARIN   Direct Bill complete     hangup               X

Androscoggin                                    Intralata/I 08/25/2015 08/25/2015                                         Person                   Dialed Number
County Jail, ME   H9      1   N      2072215736 ntrastate 13:00:13     13:00:33   0     768758   39279   JUSTIN   MARIN   Call       incomplete    Restriction          X

Androscoggin                                    Intralata/I 08/25/2015 08/25/2015                                         Person                   Dialed Number
County Jail, ME   H9      1   N      2072215736 ntrastate 13:00:40     13:01:03   0     768758   39279   JUSTIN   MARIN   Call    incomplete       Restriction          X
                                                                                                                          PAN
Androscoggin                                    Intralata/I 08/25/2015 08/25/2015                                         Managem                  PAN exists in
County Jail, ME   H9      1   N      2072215736 ntrastate 13:04:44     13:05:33   49    768758   39279   JUSTIN   MARIN   ent     complete         Global Lists
                                                                                                                          PAN
Androscoggin                                    Intralata/I 08/25/2015 08/25/2015                                         Managem                  PAN exists in
County Jail, ME   H9      1   N      2072215736 ntrastate 13:05:47     13:06:24   37    768758   39279   JUSTIN   MARIN   ent     complete         Global Lists

Androscoggin                                    Intralata/I 08/25/2015 08/25/2015
County Jail, ME   H9      1   N      2072215736 ntrastate 13:06:27     13:06:52   0     768758   39279   JUSTIN   MARIN   Debit      incomplete    Insufficient Funds   X

Androscoggin                                    Intralata/I 08/25/2015 08/25/2015                                         Person                   Dialed Number
County Jail, ME   H9      1   N      2072215736 ntrastate 13:06:52     13:07:14   0     768758   39279   JUSTIN   MARIN   Call       incomplete    Restriction          X

Androscoggin                                    Intralata/I 09/09/2015 09/09/2015                                                                  Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 13:29:36     13:33:50   254   303317   36346   JOHN     BYRAM   Direct Bill complete     hangup               X

Androscoggin                                    Intralata/I 09/25/2015 09/25/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:42:22     15:43:42   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X

Androscoggin                                    Intralata/I 09/25/2015 09/25/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:43:43     15:44:42   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X

Androscoggin                                    Intralata/I 09/25/2015 09/25/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 16:57:07     16:58:21   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 11:27:47     11:28:49   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 11:28:50     11:29:43   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                  No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:19:21     15:20:18   0     303317   36346   JOHN     BYRAM   Direct Bill incomplete   Acceptance           X
                              Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 4 of 9                      PageID #: 513



Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:20:32     15:21:38   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:48:54     15:50:13   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:56:58     15:57:51   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:57:51     15:58:43   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 16:24:49     16:25:55   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/16/2015 10/16/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 18:00:35     18:01:50   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 10/20/2015 10/20/2015
County Jail, ME   CL301   1   N      2072215736 ntrastate 14:19:40     14:22:21   161   303317   36346   JOHN   BYRAM   Direct Bill complete     Caller Hang up   X

Androscoggin                                    Intralata/I 10/21/2015 10/21/2015                                                                Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 15:57:30     16:00:25   175   303317   36346   JOHN   BYRAM   Direct Bill complete     hangup           X

Androscoggin                                    Intralata/I 10/26/2015 10/26/2015                                                                Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 11:24:01     11:26:47   166   303317   36346   JOHN   BYRAM   Direct Bill complete     hangup           X

Androscoggin                                    Intralata/I 10/30/2015 10/30/2015                                                                Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 10:45:43     10:49:50   247   303317   36346   JOHN   BYRAM   Direct Bill complete     hangup           X

Androscoggin                                    Intralata/I 11/02/2015 11/02/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 09:58:01     09:58:54   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 11/02/2015 11/02/2015                                                                Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 10:51:36     10:55:02   206   303317   36346   JOHN   BYRAM   Direct Bill complete     hangup           X

Androscoggin                                    Intralata/I 11/02/2015 11/02/2015                                                                No Positive
County Jail, ME   CL301   1   N      2072215736 ntrastate 12:37:48     12:38:47   0     303317   36346   JOHN   BYRAM   Direct Bill incomplete   Acceptance       X

Androscoggin                                    Intralata/I 11/02/2015 11/02/2015                                                                Called party
County Jail, ME   CL301   1   N      2072215736 ntrastate 12:39:59     12:41:42   103   303317   36346   JOHN   BYRAM   Direct Bill complete     hangup           X

Androscoggin                                    Intralata/I 11/02/2015 11/02/2015
County Jail, ME   CL301   1   N      2072215736 ntrastate 13:02:44     13:03:41   57    303317   36346   JOHN   BYRAM   Direct Bill complete     Caller Hang up   X
                                Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 5 of 9                            PageID #: 514



Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    Called party
County Jail, ME   CL303     1   N      2072215736 ntrastate 14:17:53     14:32:26   873   185740   23444      HER      MICHAUD Debit        complete      hangup             X

Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    No Positive
County Jail, ME   CL303     1   N      2072215736 ntrastate 15:27:07     15:28:30   0     185740   23444      HER      MICHAUD Debit        incomplete    Acceptance         X

Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    No Positive
County Jail, ME   CL303     1   N      2072215736 ntrastate 15:28:31     15:29:53   0     185740   23444      HER      MICHAUD Debit        incomplete    Acceptance         X

Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    No Positive
County Jail, ME   CL303     1   N      2072215736 ntrastate 15:29:54     15:31:07   0     185740   23444      HER      MICHAUD Debit        incomplete    Acceptance         X

Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    No Positive
County Jail, ME   CL303     1   N      2072215736 ntrastate 15:33:31     15:34:47   0     185740   23444      HER      MICHAUD Debit        incomplete    Acceptance         X

Androscoggin                                      Intralata/I 11/03/2015 11/03/2015                           CHRISTOP                                    No Positive
County Jail, ME   CL303     1   N      2072215736 ntrastate 15:34:48     15:36:00   0     185740   23444      HER      MICHAUD Debit        incomplete    Acceptance         X

Androscoggin                                      Intralata/I 02/01/2016 02/01/2016
County Jail, ME   CL301     1   N      2072215736 ntrastate 14:02:13     14:03:11   58    760159   61882      SETH     PRIDEAUX Direct Bill complete      Caller Hang up     X

Androscoggin                                      Intralata/I 03/02/2016 03/02/2016
County Jail, ME   CL301     1   N      2072215736 ntrastate 14:42:44     14:45:34   170   760159   61882      SETH     PRIDEAUX Direct Bill complete      Caller Hang up     X

Androscoggin                                      Intralata/I 06/20/2017 06/20/2017                36349210                                               Caller Entered
County Jail, ME   M8        1   N      2072215736 ntrastate 10:14:53     10:15:45   0              53                            Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 06/20/2017 06/20/2017
County Jail, ME   M8        1   N      2072215736 ntrastate 10:18:28     10:19:46   78    075753   67174      ARTHUR   BUSH      Direct Bill complete     Caller Hang up     X

Androscoggin                                      Intralata/I 07/27/2017 07/27/2017
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 15:05:40     15:06:11   31                                           Direct Bill complete     Caller Hang up     X

Androscoggin                                      Intralata/I 07/29/2017 07/29/2017
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:38:06     17:39:21   0                                            Direct Bill incomplete   Caller Hang up     X

Androscoggin                                      Intralata/I 08/01/2017 08/01/2017                                                                       Called party
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 14:07:18     14:07:50   32                                           Direct Bill complete     hangup             X

Androscoggin                                      Intralata/I 08/01/2017 08/01/2017                                                                       Called party
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 14:14:55     14:15:11   16                                           Direct Bill complete     hangup             X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                                                       Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:12:31     17:13:03   0                                            Direct Bill incomplete   Invalid Information X
                                Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 6 of 9   PageID #: 515



Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:13:04     17:13:29   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:13:41     17:14:07   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:14:36     17:15:02   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:15:04     17:15:30   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:15:32     17:16:00   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:16:02     17:16:27   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:16:38     17:17:04   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:17:05     17:17:31   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:17:45     17:18:11   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:18:13     17:18:39   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:18:41     17:19:07   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:19:10     17:19:35   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:19:37     17:20:03   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:20:06     17:20:31   0                Direct Bill incomplete   Invalid Information X

Androscoggin                                      Intralata/I 08/04/2017 08/04/2017                                           Caller Entered
County Jail, ME   BOOKING   1   N      2072215736 ntrastate 17:20:33     17:20:59   0                Direct Bill incomplete   Invalid Information X
                                 Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 7 of 9                       PageID #: 516



Androscoggin                                       Intralata/I 08/04/2017 08/04/2017                                                                 Caller Entered
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 17:21:01     17:21:29   0                                      Direct Bill incomplete   Invalid Information X

Androscoggin                                       Intralata/I 08/04/2017 08/04/2017                                                                 Caller Entered
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 17:21:36     17:22:04   0                                      Direct Bill incomplete   Invalid Information X

Androscoggin                                       Intralata/I 08/04/2017 08/04/2017                                                                 Caller Entered
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 17:22:08     17:22:34   0                                      Direct Bill incomplete   Invalid Information X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017                                                                 No Positive
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 08:08:59     08:09:54   0                                      Direct Bill incomplete   Acceptance           X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017                                                                 No Positive
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 08:09:56     08:10:54   0                                      Direct Bill incomplete   Acceptance           X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017                                                                 Caller Entered
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 10:43:32     10:43:57   0                                      Direct Bill incomplete   Invalid Information X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 10:43:59     10:44:20   0                                      Direct Bill incomplete   Caller Hang up       X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 10:44:23     10:44:39   0                                      Direct Bill incomplete   Caller Hang up       X

Androscoggin                                       Intralata/I 08/08/2017 08/08/2017                                                                 Caller Entered
County Jail, ME   BOOKING    1   N      2072215736 ntrastate 10:45:09     10:45:41   0                                      Direct Bill incomplete   Invalid Information X

Androscoggin                                       Intralata/I 04/18/2018 04/18/2018                                                                 No Positive
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 10:49:30     10:50:56   0     778711   48394   ADAM   GAMAGE Direct Bill incomplete     Acceptance           X

Androscoggin                                       Intralata/I 04/18/2018 04/18/2018
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 10:52:04     10:52:46   0     778711   48394   ADAM   GAMAGE Debit        incomplete    Insufficient Funds   X

Androscoggin                                       Intralata/I 04/18/2018 04/18/2018                                                                 Called party
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 11:43:43     11:49:27   344   778711   48394   ADAM   GAMAGE Direct Bill complete       hangup               X

Androscoggin                                       Intralata/I 04/20/2018 04/20/2018
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 10:07:38     10:13:49   371   778711   48394   ADAM   GAMAGE Direct Bill complete       Caller Hang up       X

Androscoggin                                       Intralata/I 04/25/2018 04/25/2018                                                                 No Positive
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 14:34:07     14:35:20   0     778711   48394   ADAM   GAMAGE Direct Bill incomplete     Acceptance           X

Androscoggin                                       Intralata/I 04/26/2018 04/26/2018
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 15:40:31     15:48:11   460   778711   48394   ADAM   GAMAGE Direct Bill complete       Caller Hang up       X
                           Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 8 of 9                            PageID #: 517



Androscoggin                                 Intralata/I 03/29/2019 03/29/2019                                                                    No Positive
County Jail, ME   C5   1   N      2072215736 ntrastate 13:07:08     13:07:54   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 03/29/2019 03/29/2019                                                                    No Positive
County Jail, ME   C5   1   N      2072215736 ntrastate 13:08:50     13:09:54   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 03/29/2019 03/29/2019                                                                    Called party
County Jail, ME   C5   1   N      2072215736 ntrastate 13:36:01     13:36:47   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   hangup             X

Androscoggin                                 Intralata/I 04/04/2019 04/04/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:08:41     13:09:52   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/04/2019 04/04/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:42:10     13:43:40   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/05/2019 04/05/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:22:24     13:23:27   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/05/2019 04/05/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:53:57     13:55:07   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/09/2019 04/09/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:22:41     13:23:54   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/12/2019 04/12/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:05:08     13:06:12   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/12/2019 04/12/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:47:16     13:47:58   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/14/2019 04/14/2019
County Jail, ME   D5   1   N      2072215736 ntrastate 13:36:59     13:37:34   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Caller Hang up     X

Androscoggin                                 Intralata/I 04/14/2019 04/14/2019                                                                    Caller Entered
County Jail, ME   D5   1   N      2072215736 ntrastate 13:37:46     13:38:16   0                                         Direct Bill incomplete   Invalid Information X

Androscoggin                                 Intralata/I 04/14/2019 04/14/2019                                                                    No Positive
County Jail, ME   D5   1   N      2072215736 ntrastate 13:38:18     13:39:38   0     424973   52626   SAMUEL   CALL      Direct Bill incomplete   Acceptance         X

Androscoggin                                 Intralata/I 04/15/2019 04/15/2019                                                                    3-way call
County Jail, ME   D5   1   N      2072215736 ntrastate 13:29:39     13:29:45   6     424973   52626   SAMUEL   CALL      Direct Bill complete     detected           X

Androscoggin                                 Intralata/I 04/15/2019 04/15/2019                                                                    Called party
County Jail, ME   D5   1   N      2072215736 ntrastate 13:32:02     13:44:59   777   424973   52626   SAMUEL   CALL      Direct Bill complete     hangup             X
                                 Case 1:20-cv-00295-JDL Document 40-3 Filed 12/28/20 Page 9 of 9                         PageID #: 518



Androscoggin                                       Intralata/I 06/21/2019 06/21/2019                                                                   3-way call
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 16:06:23     16:07:18   0     743312   51176   DAVID    GLENN    Direct Bill incomplete   detected             X

Androscoggin                                       Intralata/I 06/21/2019 06/21/2019                                                                   No Positive
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 16:07:37     16:08:38   0     743312   51176   DAVID    GLENN    Direct Bill incomplete   Acceptance           X

Androscoggin      TAB_77980                        Intralata/I 06/23/2019 06/23/2019
County Jail, ME   6         1    N      2072215736 ntrastate 16:02:47     16:03:08   0                                        Direct Bill incomplete   Caller Hang up       X

Androscoggin      TAB_77980                        Intralata/I 06/23/2019 06/23/2019                                                                   No Positive
County Jail, ME   6         1    N      2072215736 ntrastate 16:03:24     16:04:32   0     743312   51176   DAVID    GLENN    Direct Bill incomplete   Acceptance           X

Androscoggin                                       Intralata/I 06/24/2019 06/24/2019
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 08:25:22     08:26:03   0     743312   51176   DAVID    GLENN    Debit      incomplete    Insufficient Funds   X

Androscoggin                                       Intralata/I 06/24/2019 06/24/2019
County Jail, ME   K9         1   N      2072215736 ntrastate 08:27:16     08:32:38   322   743312   51176   DAVID    GLENN    Direct Bill complete     Caller Hang up       X

Androscoggin                                       Intralata/I 06/24/2019 06/24/2019                                                                   3-way call
County Jail, ME   K9         1   N      2072215736 ntrastate 09:05:36     09:05:42   6     743312   51176   DAVID    GLENN    Direct Bill complete     detected             X

Androscoggin                                       Intralata/I 06/24/2019 06/24/2019
County Jail, ME   K9         1   N      2072215736 ntrastate 09:06:28     09:07:18   50    743312   51176   DAVID    GLENN    Direct Bill complete     Caller Hang up       X

Androscoggin                                       Intralata/I 06/25/2019 06/25/2019                                                                   3-way call
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 09:06:06     09:06:49   0     743312   51176   DAVID    GLENN    Direct Bill incomplete   detected             X

Androscoggin                                       Intralata/I 06/25/2019 06/25/2019                                                                   3-way call
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 09:07:38     09:07:43   5     743312   51176   DAVID    GLENN    Direct Bill complete     detected             X

Androscoggin                                       Intralata/I 06/25/2019 06/25/2019                                                                   Called party
County Jail, ME   K9_S2881   1   N      2072215736 ntrastate 09:10:04     09:13:09   185   743312   51176   DAVID    GLENN    Direct Bill complete     hangup               X

Androscoggin      TAB_77980                        Intralata/I 06/25/2019 06/25/2019                                                                   No Positive
County Jail, ME   6         1    N      2072215736 ntrastate 11:29:25     11:30:17   0     743312   51176   DAVID    GLENN    Direct Bill incomplete   Acceptance           X

Androscoggin      TAB_77980                        Intralata/I 06/25/2019 06/25/2019                                                                   Called party
County Jail, ME   6         1    N      2072215736 ntrastate 11:31:13     11:34:06   173   743312   51176   DAVID    GLENN    Direct Bill complete     hangup               X

Androscoggin      CL301_S101                       Intralata/I 08/28/2020 08/28/2020                                 CZARKOW                           Called party
County Jail, ME   2          1   N      2072215736 ntrastate 10:26:18     10:34:36   498   776464   40890   BRIANA   SKI     Free Call   complete      hangup               X
